Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1, reference characters 130 and 140 are not mentioned in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 4-5, and 10 are objected to because of the following informalities: 
Claim 1 (Page 1, lines 9-10) and Claim 10 (Page 2, lines 18-19 ), “the the 10second class data” should read “the second class data”.
Claim 2 (Page 1, line 15), mention of “an input signals”. Since the term cited is in plural form, “an input signals” should read “input signals”.
Claim 4 (Page 2, line 1) and Claim 5 (Page 2, line 7) mentions of “the classes”, the cited term should read “the plurality of classes” to match the cited term “a plurality of classes” in Claim 1 (page 1, line 4)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 recites the term “the amount of the second class data” (page 1, line 5 and page 2, line14), “the amount of the first class data” (page 1, line 6 and page 2, line15). There is insufficient antecedent basis for these limitation in these claims as there is no prior mention of the cited terms within the respective independent claims. To overcome this rejection, it is advised to change initial mention of each cited terms as follows: “amount of the second class data”, “amount of the first class data”.
Claims 2-9 are rejected due to their dependency on claim 1.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (Document ID: US-20060122834-A1) in view of Xia (Document ID: “Auxiliary Classifier Generative Adversarial Network With Soft Labels in Imbalanced Acoustic Event Detection”).
Regarding Claim 1 and 10, Bennett teaches A method for configuring a speech processor (Paragraph 0024- 0025) comprising:
	using the augmented training data by a machine-learning training system (Fig 2 and Paragraph 0031, 0047, and 0065- 0068, where CART decision tree is the machine learning algorithm being trained using training data) to determine values of configuration parameters for use by a machine-learning processor (Paragraph 0047 – 0048 mentions of algorithm found being used by the decision tress to do real-time detection of emotion; also see Fig 1 and 2).
However, Bennett fails to specifically mention following limitation: 
“receiving training data include data for a plurality of classes, including first class data and second class data, where the amount of the second class data is substantially less than the amount of the first class data; processing the training data to produce augmented training data, the augmented data including synthesized second class data, wherein the processing of the training data includes configuring a generative adversarial network (GAN) according the the second class data, and using a generator of the GAN to produce the synthesized second class data;”
	Xia does teach the claimed limitation of receiving training data include data for a plurality of classes, including first class data and second class data (Page 1365, column 2, Section C “Experimental Results on TUT Sound Event 2017”, line 1-4, show multiple training data classes being used), where the amount of the second class data is substantially less than the amount of the first class data (Page 1365, Table V, show that the training data classes mentioned has some classes that are substantially less in duration size than other); processing the training data to produce augmented training data (Fig 2 and Fig 4; Page 1365, col 2, Section C “Experimental Results on TUT Sound Event 2017”, line 1-4),  the augmented data including synthesized second class data (Fig 4; Page 1632, Section C “Data Augmentation Using AC-GAN”, Paragraph 5, line 1-5, show class data being used to generate new sample XG), wherein the processing of the training data includes configuring a generative adversarial network (GAN) according the the 10second class data (Fig 4; Page 1632, Column 2, Section C “Data Augmentation Using AC-GAN”, Paragraph 5, line 1-3, show class data being used in AC-GAN system), and using a generator of the GAN to produce the synthesized second class data (Fig 4 and Page 1632, Column 2, Section C “Data Augmentation Using AC-GAN”, Paragraph 5, line 1-5, show class data being used to generate sample XG using the generator. Generated sample XG can be consider as synthesized 
	Xia is considered analogous art to the claimed invention because it is also aimed towards audio processing using Generative adversarial networks and classify/recognize input signal using training data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennett to incorporate the teaching of Xia to have a Generative adversarial network that is used to do data augmentation for the training data going into the machine learning training process. Doing so help with the issue of training data imbalance and generate more convincing sample data for training (abstract and page 1360, column 2, lines 33-35).
As seen in the claim set, claims 1 and 10 cover similar scope of invention. However, claim 1 is a method claim while claim 10 is a computer readable medium claim. Claim 1 method of using, correspond with each claimed element’s function in claim 10. Therefore, claim 16 is rejected under same rationale as applied above to method claim 1. Furthermore, Bennett also teaches a non-transitory machine-readable medium having instructions stored thereon, wherein the instructions when executed by a computer processor (Paragraph 0285, lines 8-12 and Paragraph 0025).
Regarding claim 2, Bennett in view of Xia teaches the method of claim 1 further comprising: processing an input signals using the machine-learning processor configured with the determined values of the configuration parameters to produce a result (Bennett, Paragraph 0047 – 0048 mentions of algorithm found is used by the machine learning decision tress to do real-time detection of emotion;  also see Fig 1 and 2), the result characterizing the input signals according to the their similarity to the second class data (Bennett, Paragraph 0031 and 0082-0083; it can be seen in Fig 2 and Fig 1 that input of speech utterance is taken is taken into consideration while using CART decision trees. The decision trees are used for classifying the speech to appropriate emotion states shown in Fig 4).
Regarding claim 4, Bennett in view of Xia teaches the method of claim 1 wherein the classes include emotion-based classes (Bennett, Fig 4, paragraph 0057 and 0058, show emotion state being used for classification).
Regarding claim 5, Bennett in view of Xia teaches the method of claim 1 wherein the classes include constructs representing human internal states and/or traits based classes (Bennett, fig 4 show emotion various emotion states that fall under human internal states classification).
Regarding claim 6, Bennett in view of Xia teaches the method of claim 5 wherein the human internal states include at least one of an emotion and a health condition state (Bennett, fig 4 show various emotion states being considered; also see Paragraph 0148, lines 8-16).
Regarding claim 7, Bennett in view of Xia teaches the method of claim 5 wherein the trait based classes include at least one of an identify and a personality class (Bennett, as seen in fig 4 and Paragraph 0052, emotions are parted into classes such as very active, very passive, neutral, etc which can be considered as personality class).
Regarding claim 8, Bennett in view of Xia teaches the method of claim 5 wherein targets include detection in changes in the construct states (Bennett, Paragraph 0054, mention of energy being used to associate emotion state. It is also shown in Paragraph 0062-0063 that change in energy result in different emotion states).
Regarding claim 9, Bennett in view of Xia teaches the method of claim 5 wherein targets include integrated representation of states and traits (Bennett, Fig 4 and Paragraph 0062-0063 show emotion states and personality traits such as very active, very passive, neutral, etc.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (Document ID: US-20060122834-A1) in view of Xia (Document ID: “Auxiliary Classifier Generative Adversarial Network With Soft Labels in Imbalanced Acoustic Event Detection”) in view of Akhil (Document ID: “Mic2Mic: using .
Regarding claim 3, the method of claim 1 wherein the training data comprises spectrogram data representing audio signals (Xia, Fig 5 and page 1366, column 1, paragraph 1, show training data being a spectrogram). However, fails to specifically mention the training data is acquire using microphones.
Akhil does teach the training data is acquired using microphones (Page 173, section 5.1 Training of Mic2Mic, paragraph 2, line 5-6). Akhil is considered analogous art to the claimed invention because it is also aimed towards speech processing using Generative adversarial networks and training data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennett in view of Xia to incorporate the teaching of Akhil to use microphone to acquire training data. One of ordinary skill in the art would have recognized that result of the combination was predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex lnc., 82 USPQ2D 1385 (U.S. 2007).

Conclusion
The analogous prior art made of record and not relied upon is considered to applicant’s disclosure.
Zhu (Document ID: Emotion Classification with Data Augmentation Using Generative Adversarial Networks) teaches augmentation using data imbalance.
Yi (Document ID: Data Augmentation Using Conditional GANs for Facial Emotion Recognition) teaches data augmentation using GANs for emotion detection of facial image. 
Mathur (Document ID: US 20200027442 A1) teaches data augmentation and machine learning modeling for audio data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659